DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitation “passive interaction…with the GUI.” Since the claims also include the limitation “active interaction,” it is unclear how one can passively interact with a GUI, as the definition of the word “interaction” is a communication or direct involvement with someone or something. A passive interaction therefore appears to be an oxymoron, as without further clarification or definition from the claims or specification, an interaction that is not active is not truly an interaction. As the claims also recite limitations indicating that such passive interaction is detected and accumulated into a sum of passive time periods, there is not enough information in the claims to allow one of ordinary skill in the art to differentiate between an active interaction and a passive interaction. Since the claims and the specification do not elaborate on what a passive interaction exactly is, the claims are indefinite.	Claims 2-8 and 10-16 are dependent on claims 1 and 9 and inherit these deficiencies.

Allowable Subject Matter
Claims 1-17 would be allowable upon correction of the above noted deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker et al (US 2002/0147040) discloses a gaming device with a flat rate play session which allows players to also take breaks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715